Citation Nr: 1204089	
Decision Date: 02/03/12    Archive Date: 02/13/12

DOCKET NO.  07-00 083A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for a respiratory disorder.

2.  Entitlement to service connection for bilateral otitis.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Elizabeth Jalley, Counsel

INTRODUCTION

The Veteran served on active duty from October 1970 to April 1972, from June 1972 to June 1975, and from February 1976 to September 1991.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a March 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

The March 2004 rating decision denied entitlement to service connection for bilateral otitis and determined new and material evidence had not been received to reopen a claim of entitlement to service connection for chest congestion, including other respiratory disorders, e.g., chronic obstructive pulmonary disease, asthma, asthmatic bronchitis, and reactive airway disease.

In April 2009, the Veteran testified at a personal hearing before the undersigned.  A transcript of this hearing was prepared and associated with the claims file.

In January 2010, the Board denied entitlement to service connection for bilateral otitis media.  It also reopened the claim of entitlement to service connection for a respiratory disorder and remanded the claim for further development.  The Veteran appealed the denied claim to the United States Court of Appeals for Veterans Claims (Court). 

In February 2011, the parties filed a Joint Motion for Remand to the Board.  By Order, also dated in February 2011, the Court granted the motion and remanded the matter for compliance with instructions in the joint motion.

The issue of entitlement to service connection for bilateral otitis is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

There is neither competent evidence of an in-service respiratory disease or injury nor evidence of a nexus between any post service respiratory disability and service, to include continuity of symptomatology.


CONCLUSION OF LAW

A lung disability was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2011). 


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  VA notified the Veteran in May 2003, and January 2010 of the information and evidence needed to substantiate and complete a claim, to include notice of what part of that evidence is to be provided by the claimant and what part VA will attempt to obtain.  The January 2010 letter informed the Veteran of how disability evaluations and effective dates are assigned.  The claim was most recently readjudicated in December 2010.

VA has fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim.  The claims file contains the Veteran's service treatment records, VA medical records, private medical records, and Social Security Administration records.  A medical opinion addressing the etiology of the appellant's lung disorder was obtained in June 2010.  

On review, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication. 38 C.F.R. § 3.159.

II.  Service Connection

The Veteran contends he has a respiratory disorder that began during his service in the Persian Gulf. 

In general, service connection will be granted for disability resulting from injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection or service-connected aggravation for a present disability, the Veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

A May 2009 private physician's letter noted that the Veteran had been his patient since 2000.  The physician stated that the appellant received treatment for chronic obstructive pulmonary disease, chronic recurrent bronchitis, and asthma.  This physician opined that, since the Veteran had no prior history of symptoms of asthma or chronic obstructive pulmonary disease, there was at least a 50 percent possibility that his deployment to the Persian Gulf could have triggered his symptoms.

A June 2010 VA medical opinion notes that the Veteran's service treatment records do not indicate any evidence for asthma, chronic obstructive pulmonary disease, asthmatic bronchitis, or recurrent bronchitis.  The service treatment records reflected that the Veteran had several upper respiratory tract infections over the course of about 20 years of service, which the examiner noted was certainly not unusual.  The Veteran's retirement examination did not reveal evidence of asthma, shortness of breath, or chronic cough.  The compensation and pension examination shortly after he left service did not list any respiratory issues.  A January 2000 private urgent care record specifically stated that asthma was not part of his past medical history.  The June 2010 VA examiner stated that evidence indicated that the Veteran did not have respiratory issues while in the service, or even soon thereafter and possibly not until early 2000, that could be related to his current presumed obstructive disease.  

In responding to the May 2009 private opinion, the VA examiner noted that the private examiner offered no rationale explaining why the Veteran was fine with respect to breathing during Desert Storm yet this service caused obstructive disease much later.  The VA examiner opined that exposures that would cause asthma should cause symptoms during the time of the exposure rather than well over six months later.  

The VA examiner concluded that it was quite unlikely that any diagnosed respiratory disorder was causally related to the Veteran's treatment documented in the service treatment records or otherwise causally related to his active service.

On review, the Board finds the June 2010 VA opinion more probative than that provided by the Veteran's treating physicians.  The June 2010 VA examiner provided well-reasoned rationale for his opinion, which was based on a review of the Veteran's claims folders and a discussion of his medical history.  There is no indication that the Veteran's treating physician reviewed the claims files and it appears that his opinion is based solely on the appellant's reported history of not having had chronic obstructive pulmonary disease or asthma prior to his participation in Desert Storm.  

The Board further notes that the May 2009 private opinion states that "there is a 50% possibility that his deployment in Desert Storm could have triggered these symptoms."  (emphasis added)  Such a statement is speculative and of little probative value.  See Bostain v. West, 11 Vet. App. 124, 127-28, quoting Obert v. Brown, 5 Vet. App. 30, 33 (1993) (medical opinion expressed in terms of 'may' also implies 'may or may not,' and is too speculative to establish medical nexus); see also Warren v. Brown, 6 Vet. App. 4, 6 (1993) (doctor's statement framed in terms such as "could have been" is not probative); Tirpak v. Derwinski, 2 Vet. App. 609, 610-11 (1992) ('may or may not' language by physician is too speculative).

The Veteran testified at his April 2009 Board hearing that he began having chest pain and shortness of breath while stationed in Iraq around 1990, and that he was given inhalers.  He reported that these symptoms had continued since.

The Veteran is competent to report having shortness of breath since service.  Charles v. Principi, 16 Vet. App. 370, 374-75 (2002) (appellant competent to testify regarding symptoms capable of lay observation).  The Board finds, however, that the medical evidence from the service treatment records and shortly following his separation from service is more credible than the Veteran's lay contentions of shortness of breath, particularly when it is considered that this history was submitted in support of a claim for monetary benefits.  Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (a pecuniary interest may be found to affect the credibility of testimony.)

In reaching this conclusion, the Board considered the decision in Buchanan v. Nicholson, 451 F.3d 1331 (2006), wherein the Federal Circuit determined that the Board had erred by finding that a claimant's report of in-service symptoms lacked credibility solely because there was no objective medical evidence corroborating those symptoms at the time.  The instant case is clearly distinguishable as the Board is not relying merely upon a general absence of complaints during service.  Instead, the Board is relying on normal in-service examination findings and the Veteran's repeated in-service denials of relevant symptoms during and shortly following service separation.

Based on the above, the Board concludes that a preponderance of the evidence is against finding that the Veteran has a current respiratory disorder that is related to his military service.  The doctrine of reasonable doubt is not for application.  See 38 C.F.R. § 3.102.  Hence, the claim is denied.
 

ORDER

Entitlement to service connection for a respiratory disorder is denied.


REMAND

The February 2011 joint motion for remand states that the Board committed error when it "improperly relied on its own independent medical opinion in determining that Appellant's bilateral otitis pathology is not an independent disability and is attributable to a service-connected disability."  The joint motion therefore found it necessary to remand this claim so the Board could determine whether a medical opinion is required.  

Upon consideration of the joint motion for remand, further development is in order.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should schedule the Veteran for an otolaryngological examination to determine the nature and etiology of any current otitis.  All indicated tests must be accomplished.  The claims folder and a copy of this REMAND must be made available to the examining physician.  The examining physician is to determine whether the Veteran may be diagnosed with an independent chronic ear pathology that is manifested by otitis, or whether the Veteran's otitis is a symptom of a disability such as sinusitis or allergic rhinitis.  If distinct chronic otitis is diagnosed, the physician is to opine whether it is at least as likely as not that it was incurred in or is otherwise related to active military service.  The physician is to provide a complete rationale for any opinion offered.  

If the examiner is unable to provide an opinion, that fact must be stated and the reasons why an opinion cannot be provided explained.  That is, the examining physician must specifically explain why the etiology of any otitis is unknowable.

2.  After the development requested has been completed, the RO/AMC should review the examination report to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, the RO/AMC must implement corrective procedures at once. 

3.  The Veteran is to be notified that it is his responsibility to report for the examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2011). 

4.  Upon completion of the above requested development and any additional development deemed appropriate, the RO/AMC should readjudicate the remanded issue.  All applicable laws and regulations should be considered.  If any benefit sought on appeal remains denied, the appellant and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



______________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


